UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4431


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KURT JOSEPH HINTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.       Thomas David
Schroeder, District Judge. (1:10-cr-00315-TDS-1)


Submitted:   October 18, 2011             Decided:   October 20, 2011


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William S.
Trivette, Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant.    Ripley Rand, United States Attorney,
Terri-Lei   O’Malley,    Assistant   United   States   Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kurt    Joseph    Hinton      was     convicted      by    a    jury     of    one

count of possessing a firearm after being convicted of a felony,

in violation of 18 U.S.C. § 922(g)(1) (2006) (“Count One”), one

count   of   possession       of    a    firearm    he    knew    or    had        reason    to

believe was stolen, in violation of 18 U.S.C. § 922(j) (2006)

(“Count Two”), and one count of possession of an unregistered

firearm with a barrel length of less than eighteen inches and an

overall length of less than twenty-six inches, in violation of

26 U.S.C. § 5861(d) (2006) (“Count Three”).                       The district court

sentenced Hinton to sixty-two months in prison for each count,

to run concurrently.          Hinton timely appealed his convictions in

Counts One and Two, arguing that the district court violated his

constitutional       rights    by       instructing      the     jury       that    Hinton’s

possession was “in or affecting commerce” if the jury found that

the   firearm     had    travelled        “at    some    time    from       one    state     to

another,     or   from    a   foreign       country      to     the    United       States.”

Hinton contends that the interstate commerce element, as applied

to him, is unconstitutional under the Commerce Clause of the

United States Constitution.              We affirm.

             We     review     Hinton’s          preserved       challenge           to     the

constitutionality        of   the       statute    de   novo.         United       States    v.

Buculei, 262 F.3d 322, 327 (4th Cir. 2001).                       Hinton admits that

the precedent of this Circuit forecloses his current argument.

                                             2
See United States v. Gallimore, 247 F.3d 134, 137-38 (4th Cir.

2001) (rejecting argument made in reliance on Jones v. United

States, 529 U.S. 848 (2000), and United States v. Morrison, 529

U.S.     598    (2000)     that     transport     across     state      lines   was

insufficient       to      establish       possession     “in     or    affecting”

interstate commerce); United States v. Wells, 98 F.3d 808, 810-

11 (4th Cir. 1996) (rejecting similar argument made in reliance

on United States v. Lopez, 514 U.S. 549 (1995)).                         Moreover,

Hinton correctly recognizes that a three-judge panel of this

court cannot overrule another three-judge panel where, as here,

no intervening Supreme Court decision casts doubt on existing

precedent.       United States v. Collins, 415 F.3d 304, 311 (4th

Cir. 2005).

               Accordingly, we affirm the judgment of the district

court.    We    dispense    with    oral   argument     because   the   facts   and

legal    contentions       are    adequately    presented    in   the    materials

before the court and argument would not aid in the decisional

process.



                                                                          AFFIRMED




                                           3